Kons@eh19-cv-00053-RH-MAF Document 15 Filed 10/07/19 Page 1 of 20
UNION coRtECTION INSTITUTION

OCT 01 201

BY:
Fi
UNTYEb

 
    

S DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE __ DIVISION
")

SECOND (AMENDED COMPLAIN

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

WALLACE GARY COLLIER
A.K.-A-- GARY WINTERS
Inmate# O8|I34Y45

(Enter full name of Plaintiff)

vs. _ caseno: 43/9 Cy 53-£ ZL4 Seng

(To be assigned by Clerk)
VLIE L.JoNES, SE

WooDRow A. MYERS, ¢ 0:0. “CORIZON,
CORIZON HEALTH SERVICES

 

 

(Enter name and title of each Defendant.
If additional space is required, use the

blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 

 

 
Case 4:19-cv-00053-RH-MAF Document 15 Filed 10/07/19 Page 2 of 20

I. PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff:  YAL)ACE GARY COLLIER

Inmate Number 08 )3 45

 

 

 

Prison or Jail: UNION CORR, INST.
Mailing address: PO. BOX {000
F A
32083
ll. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1) Defendant's name: J UL LIE Les Jc NE S
Official position: SECRETARY, EDC. (FORMER)
Employed at: FLA. DEP lL. OF Co RR.
Mailing address: 50\ CALHOUN ST.

TALLAHASSEE, FLA. 323999
(2) Defendant'sname: \WooDROW A. MYERS
Official position: CHIEF OPER. OFFICER
Employed at: CORTZON
Mailing address: 103 POWELL CT,
BRENTWOOD, TENN. 37027

 

(3)  Defendant'sname: _CORI ZON HEALTH SERVICES
Official position: FORMER CONTRACTED HEALTH
Employed at: CARE PROVIDER FoR FDC

 

Mailing address: 103 POWELL CT

BRENTWOOD, TENN. 37027

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS
Case 4:19-cv-00053-RH-MAF Document 15 Filed 10/07/19 Page 3 of 20

Ul. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not

completed prior to filing this lawsuit may be subject to dismissal. SFE EXAtB iT A
IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action’
Yes( ) No(¥ )

1. Parties to previous action:
(a) Plaintiff(s):

(b) Defendant(s):

 

 

 

 

 

 

 

2. Name of judge: Case #:

3. County and judicial circuit:

4. Approximate filing date:

5. If not still pending, date of dismissal:

6. Reason for dismissal:

7. Facts and claims of case:

(Attach additional pages as necessary to list state court cases.)

B. Have you initiated other actions in federal court dealing with the same or similar

facts/issues involved in this action?

Yes(_ ) No(W)

1. Parties to previous action:

a. Plaintiff(s):
b. Defendant(s):

District and judicial division:

 

 

Name of judge: Case #:

Approximate filing date:

 

If not still pending, date of dismissal:

Aa kK WON

Reason for dismissal:

 
Case 4:19-cv-00053-RH-MAF Document 15 Filed 10/07/19 Page 4 of 20

7. Facts and claims of case:

 

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes( V) No( )

If YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:
a. Plaintiff(s): LLAGE OL

b. Defendant(s): ZEARAH JACKSON el. al,

 

 

 

 

 

 

2. District and judicial division: MIDDLE DIST., JACKSON VILLE
3. Name of judge: MARCIA M, HOWARD Case #: 3°09 ev 995 -J-34
4, Approximate filing date: _9- 7- 2004
5. If not still pending, date of dismissal: | ~ 20 -ZO\0
6. Reason for dismissal: FAILURE To STATE A CLAIM
7. Facts and claims of case: THIS 42 USC (943 complaint was against
PRIDE INDUSTRIES AND CONCERNED PRISON INDUSTRY WAGES,
_(Attach additional pages as necessary to list cases.)
D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:
Yes(V) SEE ABOVE. No )
1. Parties to previous action:
a. Plaintiff(s):
b. Defendant(s):
2. District and judicial division:
3. Name of judge: Case Docket #
4. Approximate filing date: Dismissal date:
5. Reason for dismissal:

 

 
Case 4:19-cv-00053-RH-MAF Document 15 Filed 10/07/19 Page 5 of 20

6. Facts and claims of case:

 

 

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations In separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a separate civil rights complaint.)

 

SEE V. STATEMENT OF FACTS ;-PAGE ©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
INMATE 19/9/27 AB 1D BHE137 14219500053-RH-MAF Document 15 Filed 10/07/19 Page 6 of 20

19/9/27

V. STATEMENT OF FACTS
1. Plaintiff, WALLACE GARY COLLIER, is and was at all times mentioned
herein a prisoner of the State of Florida at Union Correctional Institution,
committed to the custody of the Florida Department of Corrections (FDC) under
the name of Gary Winters.
2. Defendants Julie L. Jones and Woodrow A. Myers are sued in their individual
capacity. Defendant Corizon is sued in it’s official capacity as the functional
equivalent of the State. At all times mentioned in this complaint each Defendant
acted under color of State Law.
3. In May of 2007 Plaintiff was diagnosed with Hepatitis C Virus (HCV) at Union
Correctional Institution and started receiving cursory monitoring every six months,
or so, in what is called a Chronic Iliness Clinic (C.LC.). Plaintiff was mostly
asymptomatic at the time except for tiredness and minor pain. Over the next seven
years Plaintiff continued to receive inadequate evaluations without seeing a
specialist or receiving proper testing for liver damage. (In hind-sight).
4. In 2014 a new treatment for HCV came out, Direct Acting Antivirals (DAA’s).
It was a break-through cure, 97% effective with minimal side effects. It was
expensive. Corizon doctors felt no need to inform Plaintiff of these new drugs.

Plaintiff learned of the DAA’s from television and magazine advertisements in mid

2015.

INMATE '19/9/27 A61D0110137 14 91105
INMATE "19/9/27 A61DGHAN37 42 E0500053-RH-MAF Document 15 Filed 10/07/19 Page 7 of 20

‘19/9/27

5. Plaintiff requested to see a specialist and to receive treatment, numerous times,
to no avail, in 2015, 16 and 17. During this time period Corizon doctors assured
Plaintiff at numerous C.I.C.’s that his liver enzyme levels (AST / ALT) were good
and there were no indications of damage to his liver.

6. The standard of care for HCV, as defined by the Center for Disease Control
(CDC), The American Association for the Study of Liver Disease (AASLD), and
the Infectious Disease Society of America (IDSA) is DAA treatment as soon as
possible for all HCV infected people who are without contra-indications against
treatment. Plaintiff did not possess any contra-indications. There was no medical
reason for non-treatment.

7. According to expert testimony from a 2017 Northern District of Florida Civil
Case and the HCV Guidance, “the extent of liver scarring a patient has does not
necessarily correlate with the symptoms they are suffering. For instance, somebody
can be completely asymptomatic and present with cirrhosis. Nor do symptoms
have anything to do with what the risk is of liver failure.”

8. When Defendant Julie L. Jones took over as Secretary of the FDC in January,
2015 the custom and practice of denial of treatment for HCV infected inmates was
on-going. Some FDC officials were growing concerned that inmates were dying
because they were not being treated. FDC Administrator, Thomas Reimers,

prepared a legislative budget request in 2015 for 6.5 million dollars to obtain

INMATE '19/9/27 A61D011013714 91105
Me ay 010/27 AS ABET LE EEO00S3-RH-MAF Document 15 Filed 10/07/19 Page 8 of 20

DAA’s for the 2016-2017 fiscal year. Someone in FDC denied the request. Again,
in 2016 Mr. Reimers prepared a 29 million dollar request which also was denied
within the FDC. The Custom and Practice of non-treatment continued.

9. These two requests for funds gave notice to Defendant Julie L. Jones that men
were dying and money was needed to treat this epidemic of HCV infections, which
included Plaintiff. Defendant Jones either personally denied the request for funds
or otherwise approved the denial. The answer to who denied these funds will not
be known by Plaintiff until discovery.

10. Defendants Woodrow A. Myers and Corizon were the Health Care Providers at
Union Correctional Institution when Defendant Julie L. Jones became Secretary of
the FDC in January, 2015.

11. In early 2016 Plaintiff questioned Corizon Doctor Haddad concerning
treatment with DAA’s and was told that they were very expensive and no funding
was being made available (by FDC or Corizon). When Corizon and the FDC ended
their contract in mid 2016 Doctor Haddad switched to the incoming Health Care
Provider, Centurion. At Plaintiffs next C.I.C. in August of 2016 Doctor Haddad
made note that “Patient requests treatment with DAA’s.”

12. In a deposition in a federal civil case in Alabama, 2015, Doctor Hood, a
Corizon doctor stated, “Corizon is a full risk Health Care Provider. Corizon

assesses the inmate population and creates a budget. Then, for a pre-arranged

INMATE '19/9/27 A61D0110137 14 91115
INMATE "19/9/27 A618 888197 414269500053-RH-MAF Document 15 Filed 10/07/19 Page 9 of 20

49/9/27

contract price Corizon employs all medical staff in the facility and covers the cost
of medication, off site referrals, and hospitalization.”

13. Defendant Myers knew from Corizon’s assessment in Florida that there existed
a significant number of HCV infected inmates who needed proper evaluation and
care. Plaintiff was one of these inmates.

14. Defendant Myers, C.O.O. of Corizon has provided health care services for
numerous prison systems across the country. He is well aware of the national
standard of Care required and the associated cost to provide said care for HCV
inmates.

15. The numbers speak for themselves. Woodrow Myers and Corizon did not
fulfill their contractual obligations nor, most importantly, their Constitutional
obligations as the functional equivalent of the State. This was due to the Custom
and Practice of non-treatment of HCV inmates in the facilities in Florida where
they provided Health Care Services. This Custom and Practice started at the top,
Defendant Woodrow Myers, and was passed down to the constantly changing
Administrators and doctors employed by him.

16. In 2015, Thomas Reimers, FDC Administrator / Director of Health Services,
who was responsible for over-seeing the Health Service Provider Corizon,
contacted them and expressed grave concerns that inmates were dying from lack of

treatment for HCV, putting Woodrow Myers and Corizon on notice that this was

INMATE ‘19/9/27 A61D011013714 91105
INMATE "19/9/27 AGAR0340 18 719.91}0§0053-RH-MAF Document 15 Filed 10/07/19 Page 10 of 20

19/9/27

unacceptable. However, the Custom and Practice of non-treatment continued.

17. On November 17, 2017 a Federal Court Injunction was granted against FDC
Secretary Julie L. Jones and a time line for treatment with DAA’s ordered.

18. The single most damaging evidence of the wide-spread abuse suffered by HCV
inmates, Plaintiff included, at the hands of Defendant Julie L. Jones and her
complicity with Defendants Woodrow A. Myers and Corizon, is the minuscule
number of inmates actually treated with DAA’s in the four (4) years between the
time the drug was made available and the time the N.D. of Florida Court issued the
injunction, forcing treatment. Of the 7,000 inmates known to be infected only
thirteen (13) had been treated. Three (3) of those were Plaintiffs in the above
mentioned injunction.

19. In one year after the Court ordered treatment started a minimum of one
hundred (100) men with serious liver damage were treated at Union Correctional
Institution alone, which adds up to thousands state-wide. Plaintiff was one of those
treated.

20. A majority of these men, like Plaintiff, were asymptomatic and had no idea that
their liver was irreparably damaged by the HCV until the Court ordered treatment
and they were given a pre-treatment fibrosis test, a test that should have been given
years ago. The fibrosis test determined that Plaintiff suffered from advanced

fibrosis of the liver. Just a few months earlier at a C.I.C. Plaintiffs liver had been

10

INMATE '19/9/27 A61D011013714 91105
MA O/T ee? ACCRSO 1118 2498005 3-RH-MAF Document 15 Filed 10/07/19 Page 11 of 20

determined healthy.

21. Plaintiff's learning of the true condition of his liver, advanced fibrosis, around
January, 2018 was the causation bringing about this complaint.

22. Plaintiff began the Court ordered treatment on August 22, 2018 and finished on
November 13, 2018. Successful treatment, however, has not eliminated the
advanced fibrosis of the liver that Plaintiff suffers due to the long delay in
treatment. According to the C.D.C., AASLD, and IDSA, this condition leaves
Plaintiff with a two (2) to five (5) times higher probability of developing cirrhosis
or cancer of the liver than if he had been treated at an earlier stage.

23. Each Defendants Custom and Practice of non-treatment was the moving force
behind Plaintiff’s constitutional deprivation, accomplished by the denial of funds
by Julie L. Jones and Woodrow A. Myers,to purchase DAA’s.

24. Non-treatment, based on the evidence, was a deliberate choice of Defendants
Julie L. Jones, Woodrow A. Myers and Corizon.

25. Each Defendant was personally aware of the thousands of HCV infected
inmates in need of treatment.

26. There do notexist any plausible alternative reasons for the actions of the
Defendants other than to save money (Julie L. Jones) and for profit (Woodrow A.
Myers and Corizon), at the expense of the inmates health, including Plaintiff.

27. Plaintiff had no other recourse for medical care other than what was made

11

INMATE '19/9/27 A61D0110137 14 91105
OO) DT 2127 AGCASE 471922. B0053-RH-MAF Document 15 Filed 10/07/19 Page 12 of 20

available by the Defendants. The care provided was grossly inadequate. It is
unconscionable what has taken place here. Many have died and more will die.

28. Plaintiff has suffered long term mental and emotional injury and permanent,
potentially deadly, physical injury due to each Defendants deliberate indifference

to his serious medical need.

12

INMATE '19/9/27 A61D011013714 91105
ae (0/0127 ACERS I 118-8496 005 3-RH-MAF Document 15 Filed 10/07/19 Page 13 of 20

VI. STATEMENT OF CLAIMS:

Plaintiff realleges and incorporates by reference all facts in sections I.
through V. of this complaint.

Defendants Julie L. Jones, Woodrow A. Myers and Corizon, acting under
color of State Law, violated Plaintiff's United States Constitution, Eighth
Amendment Right prohibiting cruel and unusual punishment by deliberate
indifference to Plaintiff's serious medical needs. This deliberate indifference
resulted in serious injury to Plaintiff, advanced fibrosis of the liver, a direct result
of the Custom, Practice and Policy of Defendants wide-spread denial of treatment
for HCV patients.

VI. RELIEF REQUESTED ¢

Plaintiff seeks judgment granting compensatory damages in the amount of
$100,000.00 against each Defendant, jointly and severally, and punitive damages
in the amount of $50,000.00 against each Defendant. Plaintiff seeks costs and any

additional relief this Court deems just, proper, and equitable.

13

INMATE '19/9/27 A61D011013714 91105
Case 4:19-cv-00053-RH-MAF Document 15 Filed 10/07/19 Page 14 of 20

Vl. STATEMENTOF CLAIMS: SEE PAGE 13.

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separaie claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

 

 

 

 

 

 

 

 

Vil. RELIEF REQUESTED: SEE PAGE 13.

State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.

 

 

 

 

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

lo-1-19 “there Lar, Cobbs

(Date) (Signature of Plaintiff)

IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
Wf delivered to prison officials for mailing or 0 deposited in the prison's internal mail system on:
the day of Octa bin ,20197 .

(Signatu/e of Plaintiff)

WALLACE GARY COLLIER 091345
UNION CORRECTION INSTITUTION
PO. BOX 1000

,RAIFORD , FLORIDA 32083
|

Revised 03/07

 
Case 4:19-cv-00053-RH-MAF Document15 Filed 10/07/19 Page 15 of 20

EXHIBIT A

 
MAF Document 15 Filed 10/07/19 Page 16 of 20

00053-RH-

Case 4:19-cv-

 

 

aunyeuais #

 

“SNOISN3G AVG-0€ 40 # ONIMOTIOS 3HL OL Sa3NDW ZLWINI ‘SUNLWNDIS AGs

 

 

# O'd CNV LNVAaIUD 40 audYNOIS
SAEISO

  

TSNOdsay stor Ge bof

 

GaHOV Ly 33s.

 

 

 

 

 

 

 

 

 

              

ST Wajjo Ww
Heyy VY sponprnrpuy

“SU OL wourayyss ] o
fsenbox zy Tyne, PPPS yo PHYSIC ION

 

Poyrry aay Aq papyend yan earrontuy PUsIaT ay Op Trorsang)

 

 

 

 

 

L E0l-eyr Svea Fp puonsang—

 

 

 

SEAS ayeWU|— Vy Leg

 

ronment saquMN Od

JO FIEYoq ot} Uo ‘asuqy jeNxeg Surgaypy ay 30 wory

SHOHPeHOD jo juourpedag epropy ‘AreyoIo99 C] Uapre juR\sissy [| uopleM Al :OL

asnqy jenxag SUIBaTTV DdULAILID) AVeg PINT, C
nAINVARIND “WwotTdsw.,

‘Wadd 40 AG3INSY SALLVEISININIGY YOd isan aa
SNOLIDINYO) JO LNAWLLWdad VaIdold

 

 
 
Case 4:19-cv-00053-RH-MAF Document15 Filed 10/07/19 Page 17 of 20

 

 

JNdIO JONVAAIYD 19N
G02 St INF

Gavin

 

 

 

  

 

 

 

 

FALLVLINSSSuday
S.AMVILAYOAS YO 'NAQUYM SNIGNOdS3Y 3340 1d 3
Alva “LSSV ‘NAGHWM 40 SYunLVNp Is dO SINVN OALNIdd YO a3 Vv SYNLLYNOIS
AI GAA
/
uapseng JUR\SISsy ‘XOUY *) OHO ‘28384 "3

“esuodsel pape siyy jo sAep sepuayes sy

UUM '0OSZ-66EZE ‘EPLOL ‘sasseyeyjes “IG UNOYED YINOS 10g ‘sleaddy soueAaLS) aJewWU] Jo Neaing ety 0} jeadde
Anof Buipreaioy pue eg}-e¢ Jaydeyg Aq pasinbai se sjwaurysepje Burpincid pue ‘unu0j aut Suygajduioo ‘jeaddy 10 Apaweyy!
Sanensiuiupy 10} jsanbay “eQe-LOd wwe Burureyqo Aq yujejduioo snod Jo Mata! SANeRSIUWUpe JayyNY WEIGo ABW nO,

“pajuap St squeAaLb INoA ‘uoqeWWOjUI aAoge ayy Uo.paseg

* yeys
aieayyeey Aq paropucw Ajasojo Butaq ase pue juewjear, Buiajeoal ave nod yey) sJeoIpUl spso9.e: |eoIpaws uNoA Jo mainey

“PaleNjene pue pemainas usaq sey jeaddly Jo Apawiay annensiuupy Jo) ysanbe. sno,

‘MV1 Wu3dad ONV ALVLS SLVTIOIA AVN SYNSOTOSIC YO ASVA1SY GAZIMOHLAYNN ‘AINO aassayaay
SHL YO4 QS0NALNI NOLLVAMOAN! SYVO/OYOOSY HLTWSH TWILNSGIANOO NIVLNOS AVI LNSINAOOG SIHL

 

 

 

 

ZZ0-E4-Z-LO8L# 607
<SEWNN 901
NOLLVOOTONISNOH —_NOLLYO07 LLVWNI LNaYND BONVARINS WYO = HGWAN SINVN
bZ0zLV ‘TO NOINA ZZ0-Eb2-L081 SPEL8O AYV9.‘SUALNIM.

ASNOdS3e - G LUVd
Case 4:19-cv-00053-RH-MAF Document15 Filed 10/07/19 Page 18 of 20

 

aunzeugis #

 

/ *SNOISNADG Ava-os 40 # ONIMOTIOI 3HLO. on S34aYUDY ILVINNI ‘qunivNois Aas

 

# "2° GNV LNVAZIYD 40 JUNLVNOI$

SACIZO ae E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"B07 Ee Woqe ; 3 TyeNys
FE a r a Wa WII Avs wo apo aAOU
OUSeH Duo 3 5 n'a 5 02 OID

aS yar Ye OL asuedsaa

 

0 jsends L 0

 

poRnsnun puo ve 4+

 

 

 

 

 

 

CSA

 

 

 

nonUyAsUy QUINN Od AMS PPIN - ASH 3seT
“TD NOINH GrFT3O “| AIVS ~ SYSINIM
Res, sn 2JO JJeYoq om Uo ‘asnqy [enxeg BuIBeTTV AT 10 Woly
| Shion SHOUD HOD sab en redaq PPHOL ‘ATey103¢ WW uaprea weysissy [] woprem [] :OL
aloz 9% anc asnqy [enxesg SuisaqTy soueAsLIy Ayeg pany, CT]
, iW vidaw w

 

‘TWWidd¥ ¥O AGJINTY JALLVELSININGY YOd LSANDIe

 

SNOMDINNO) 40 LNSWLuvdad vdidols

yok 8
miro fs
3

WITH AGENCY ELEROG53-RH-MAF Document 15 Filed 10/07/19 Page 19 of 20

 

 

AUG 29 2018
pura mae Grice pa wore
WINTERS, GARY 081345 18-6-31297 UNION C.I. A12021
NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION |=HOUSING LOCATION

NUMBER

 

 

Appeal Denied:

Your request for administrative remedy was received at this office and it was carefully evaluated. Records available to
this office were also reviewed.

In addition, the institution was contacted and they provided this office with information regarding the issues you
presented.

The Department is in the process of identifying and prioritizing all patients diagnosed with Hepatitis C, in accordance
with HSB 15.03.09, Supplement 3. This process includes education, screening and evaluation for appropriateness of
treatment, and will provide the Department with the necessary information needed to properly stage, monitor, and treat

your case.

Meanwhile, you will continue to be monitored in the chronic illness clinic including diagnostic testing.

Should you experience problems, sick call is available so that you may present your concerns to your health care staff.

CONFIDENTIAL
THIS DOCUMENT MAY CONTAIN CONFIDENTIAL HEALTH RECORD/ CARE INFORMATION INTENDED FOR

THIS ADDRESSEE ONLY. UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL
LAW.

Michelle Schouest, NSC

 

SIGNATURE AND TYPED O PRINTED NAME OF SIGNATURE OF WARDEN, ASST.
EMPLOYEE D OR NDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

 

 
 

        

te US POSTAGE 2p PITNEY BOWES
ALLACE GARY COLLIER 081345 a
NION CORRECTIONAL INSTITUTION
0. BOX 1000
AIEORD, FLORIDA 32083

zp 22033 $ 000.00
00014038050CT 01 2019

ONITED STATES DISTRICT CouRT
NORTHEAN DISTRICT OF FLORIDA
OFFICE OF THE CLERK
i111 NORTH ADAMS ST. SuITE 322
TALLAHASSEE ; FLORIDA 32301-7730

3 Case 4:19-cv-00053-RH-MAF Document 15 Filed 10/07/19 Page 20 of

   
